     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                             )    Case No.
11    TERRY FABRICANT, individually          )
      and on behalf of all others similarly  )    CLASS ACTION
12
      situated,                              )
13                                           )    COMPLAINT FOR VIOLATIONS
14    Plaintiff,                             )    OF:
                                             )
15           vs.                             )       1.      NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
16                                           )               CONSUMER PROTECTION
      CAPITAL COMEBACK, LLC, and             )               ACT [47 U.S.C. §227(b)]
17                                                   2.      WILLFUL VIOLATIONS
      DOES 1 through 10, inclusive, and each )
                                                             OF THE TELEPHONE
18    of them,                               )               CONSUMER PROTECTION
19                                           )               ACT [47 U.S.C. §227(b)]
      Defendant.                             )       3.      NEGLIGENT VIOLATIONS
20                                                           OF THE TELEPHONE
                                             )               CONSUMER PROTECTION
21                                           )               ACT [47 U.S.C. §227(c)]
                                             )       4.      WILLFUL VIOLATIONS
22                                                           OF THE TELEPHONE
                                             )               CONSUMER PROTECTION
23                                           )               ACT [47 U.S.C. §227(c)]
24
                                             )
                                             )
25                                           )    DEMAND FOR JURY TRIAL
26
27          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28    all others similarly situated, alleges the following upon information and belief


                                CLASS ACTION COMPLAINT
                                            -1-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 2 of 12 Page ID #:2




 1    based upon personal knowledge:
 2                                  NATURE OF THE CASE
 3          1.        Plaintiff brings this action individually and on behalf of all others
 4    similarly situated seeking damages and any other available legal or equitable
 5    remedies resulting from the illegal actions of CAPITAL COMEBACK, LLC
 6    (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7    Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8    Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9    National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                                 JURISDICTION & VENUE
11          2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12    a resident of California, seeks relief on behalf of a Class, which will result in at
13    least one class member belonging to a different state than that of Defendant, a New
14    Jersey limited liability company. Plaintiff also seeks up to $1,500.00 in damages
15    for each call in violation of the TCPA, which, when aggregated among a proposed
16    class in the thousands, exceeds the $5,000,000.00 threshold for federal court
17    jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
18    the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
19    jurisdiction.
20          3.        Venue is proper in the United States District Court for the Central
21    District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
22    business within the State of California and Plaintiff resides within the County of
23    Los Angeles.
24                                           PARTIES
25          4.        Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
26    residing in Los Angeles County, California and is a “person” as defined by 47
27    U.S.C. § 153 (39).
28          5.        Defendant, CAPITAL COMEBACK, LLC (“Defendant”) is a


                                    CLASS ACTION COMPLAINT
                                                 -2-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 3 of 12 Page ID #:3




 1    business financing company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 2          6.     The above named Defendant, and its subsidiaries and agents, are
 3    collectively referred to as “Defendants.” The true names and capacities of the
 4    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6    names. Each of the Defendants designated herein as a DOE is legally responsible
 7    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8    Complaint to reflect the true names and capacities of the DOE Defendants when
 9    such identities become known.
10          7.     Plaintiff is informed and believes that at all relevant times, each and
11    every Defendant was acting as an agent and/or employee of each of the other
12    Defendants and was acting within the course and scope of said agency and/or
13    employment with the full knowledge and consent of each of the other Defendants.
14    Plaintiff is informed and believes that each of the acts and/or omissions complained
15    of herein was made known to, and ratified by, each of the other Defendants.
16                               FACTUAL ALLEGATIONS
17          8.     Beginning in or around September 2018, Defendant contacted
18    Plaintiff on Plaintiff’s cellular telephone number ending in -1083, in an attempt to
19    solicit Plaintiff to purchase Defendant’s services.
20          9.     Defendant used an “automatic telephone dialing system” as defined
21    by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22          10.    Defendant contacted or attempted to contact Plaintiff from telephone
23    number (908) 274-2203 confirmed to be Defendant’s number.
24          11.    Defendant’s calls constituted calls that were not for emergency
25    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26          12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
27    express consent” to receive calls using an automatic telephone dialing system or an
28    artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 4 of 12 Page ID #:4




 1    227(b)(1)(A).
 2          13.    Further, Plaintiff’s cellular telephone number ending in -1083 had
 3    been on the National Do-Not-Call Registry well over thirty (30) days prior to
 4    Defendant’s initial call.
 5          14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 6    his cellular telephone ending in -1083 in or around September 2018.
 7          15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 8    64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 9          16.    Plaintiff received at least one solicitation call from Defendant within
10    a 12-month period.
11          17.    Defendant called Plaintiff in an attempt to solicit its services and in
12    violation of the National Do-Not-Call provisions of the TCPA.
13          18.    Upon information and belief, and based on Plaintiff’s experiences of
14    being called by Defendant after being on the National Do-Not-Call list for several
15    years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
16    establish and implement reasonable practices and procedures to effectively prevent
17    telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
18    227(c)(5).
19                                 CLASS ALLEGATIONS
20          19.    Plaintiff brings this action individually and on behalf of all others
21    similarly situated, as a member the two proposed classes (hereafter, jointly, “The
22    Classes”).
23          20.    The class concerning the ATDS claim for no prior express consent
24    (hereafter “The ATDS Class”) is defined as follows:
25
                   All persons within the United States who received any
26                 solicitation/telemarketing   telephone   calls   from
27                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
28
                   system or an artificial or prerecorded voice and such


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 5 of 12 Page ID #:5




 1                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
 2                 Complaint
 3
 4          21.    The class concerning the National Do-Not-Call violation (hereafter
 5    “The DNC Class”) is defined as follows:
 6
                   All persons within the United States registered on the
 7                 National Do-Not-Call Registry for at least 30 days, who
 8
                   had not granted Defendant prior express consent nor had
                   a prior established business relationship, who received
 9                 more than one call made by or on behalf of Defendant
10                 that promoted Defendant’s products or services, within
                   any twelve-month period, within four years prior to the
11
                   filing of the complaint.
12
13          22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
14    of all persons within the United States who received any collection telephone calls
15    from Defendant to said person’s cellular telephone made through the use of any
16    automatic telephone dialing system or an artificial or prerecorded voice and such
17    person had not previously not provided their cellular telephone number to
18    Defendant within the four years prior to the filing of this Complaint.
19          23.    Plaintiff represents, and is a member of, The DNC Class, consisting
20    of all persons within the United States registered on the National Do-Not-Call
21    Registry for at least 30 days, who had not granted Defendant prior express consent
22    nor had a prior established business relationship, who received more than one call
23    made by or on behalf of Defendant that promoted Defendant’s products or services,
24    within any twelve-month period, within four years prior to the filing of the
25    complaint.
26          24.    Defendant, its employees and agents are excluded from The Classes.
27    Plaintiff does not know the number of members in The Classes, but believes the
28    Classes members number in the thousands, if not more. Thus, this matter should


                                 CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 6 of 12 Page ID #:6




 1    be certified as a Class Action to assist in the expeditious litigation of the matter.
 2          25.    The Classes are so numerous that the individual joinder of all of its
 3    members is impractical. While the exact number and identities of The Classes
 4    members are unknown to Plaintiff at this time and can only be ascertained through
 5    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 6    The Classes includes thousands of members. Plaintiff alleges that The Classes
 7    members may be ascertained by the records maintained by Defendant.
 8          26.    Plaintiff and members of The ATDS Class were harmed by the acts of
 9    Defendant in at least the following ways: Defendant illegally contacted Plaintiff
10    and ATDS Class members via their cellular telephones thereby causing Plaintiff
11    and ATDS Class members to incur certain charges or reduced telephone time for
12    which Plaintiff and ATDS Class members had previously paid by having to retrieve
13    or administer messages left by Defendant during those illegal calls, and invading
14    the privacy of said Plaintiff and ATDS Class members.
15          27.    Common questions of fact and law exist as to all members of The
16    ATDS Class which predominate over any questions affecting only individual
17    members of The ATDS Class. These common legal and factual questions, which
18    do not vary between ATDS Class members, and which may be determined without
19    reference to the individual circumstances of any ATDS Class members, include,
20    but are not limited to, the following:
21                 a.     Whether, within the four years prior to the filing of this
22                        Complaint, Defendant made any telemarketing/solicitation call
23                        (other than a call made for emergency purposes or made with
24                        the prior express consent of the called party) to a ATDS Class
25                        member using any automatic telephone dialing system or any
26                        artificial or prerecorded voice to any telephone number
27                        assigned to a cellular telephone service;
28                 b.     Whether Plaintiff and the ATDS Class members were damaged


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 7 of 12 Page ID #:7




 1                        thereby, and the extent of damages for such violation; and
 2                 c.     Whether Defendant should be enjoined from engaging in such
 3                        conduct in the future.
 4          28.    As a person that received numerous telemarketing/solicitation calls
 5    from Defendant using an automatic telephone dialing system or an artificial or
 6    prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 7    claims that are typical of The ATDS Class.
 8          29.    Plaintiff and members of The DNC Class were harmed by the acts of
 9    Defendant in at least the following ways: Defendant illegally contacted Plaintiff
10    and DNC Class members via their telephones for solicitation purposes, thereby
11    invading the privacy of said Plaintiff and the DNC Class members whose telephone
12    numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
13    members were damaged thereby.
14          30.    Common questions of fact and law exist as to all members of The
15    DNC Class which predominate over any questions affecting only individual
16    members of The DNC Class. These common legal and factual questions, which do
17    not vary between DNC Class members, and which may be determined without
18    reference to the individual circumstances of any DNC Class members, include, but
19    are not limited to, the following:
20                 a.     Whether, within the four years prior to the filing of this
21                        Complaint, Defendant or its agents placed more than one
22                        solicitation call to the members of the DNC Class whose
23                        telephone numbers were on the National Do-Not-Call Registry
24                        and who had not granted prior express consent to Defendant and
25                        did not have an established business relationship with
26                        Defendant;
27                 b.     Whether Defendant obtained prior express written consent to
28                        place solicitation calls to Plaintiff or the DNC Class members’


                                  CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 8 of 12 Page ID #:8




 1                       telephones;
 2                 c.    Whether Plaintiff and the DNC Class member were damaged
 3                       thereby, and the extent of damages for such violation; and
 4                 d.    Whether Defendant and its agents should be enjoined from
 5                       engaging in such conduct in the future.
 6          31.    As a person that received numerous solicitation calls from Defendant
 7    within a 12-month period, who had not granted Defendant prior express consent
 8    and did not have an established business relationship with Defendant, Plaintiff is
 9    asserting claims that are typical of the DNC Class.
10          32.    Plaintiff will fairly and adequately protect the interests of the members
11    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
12    class actions.
13          33.    A class action is superior to other available methods of fair and
14    efficient adjudication of this controversy, since individual litigation of the claims
15    of all Classes members is impracticable. Even if every Classes member could
16    afford individual litigation, the court system could not. It would be unduly
17    burdensome to the courts in which individual litigation of numerous issues would
18    proceed. Individualized litigation would also present the potential for varying,
19    inconsistent, or contradictory judgments and would magnify the delay and expense
20    to all parties and to the court system resulting from multiple trials of the same
21    complex factual issues. By contrast, the conduct of this action as a class action
22    presents fewer management difficulties, conserves the resources of the parties and
23    of the court system, and protects the rights of each Classes member.
24          34.    The prosecution of separate actions by individual Classes members
25    would create a risk of adjudications with respect to them that would, as a practical
26    matter, be dispositive of the interests of the other Classes members not parties to
27    such adjudications or that would substantially impair or impede the ability of such
28    non-party Class members to protect their interests.


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 9 of 12 Page ID #:9




 1          35.    Defendant has acted or refused to act in respects generally applicable
 2    to The Classes, thereby making appropriate final and injunctive relief with regard
 3    to the members of the Classes as a whole.
 4                              FIRST CAUSE OF ACTION
 5           Negligent Violations of the Telephone Consumer Protection Act
 6                                    47 U.S.C. §227(b).
 7                              On Behalf of the ATDS Class
 8          36.    Plaintiff repeats and incorporates by reference into this cause of action
 9    the allegations set forth above at Paragraphs 1-35.
10          37.    The foregoing acts and omissions of Defendant constitute numerous
11    and multiple negligent violations of the TCPA, including but not limited to each
12    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
13    47 U.S.C. § 227 (b)(1)(A).
14          38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
15    Plaintiff and the Class Members are entitled an award of $500.00 in statutory
16    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17          39.    Plaintiff and the ATDS Class members are also entitled to and seek
18    injunctive relief prohibiting such conduct in the future.
19                            SECOND CAUSE OF ACTION
20     Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                            Act
22                                    47 U.S.C. §227(b)
23                              On Behalf of the ATDS Class
24          40.    Plaintiff repeats and incorporates by reference into this cause of action
25    the allegations set forth above at Paragraphs 1-39.
26          41.    The foregoing acts and omissions of Defendant constitute numerous
27    and multiple knowing and/or willful violations of the TCPA, including but not
28    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),


                                   CLASS ACTION COMPLAINT
                                               -9-
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 10 of 12 Page ID #:10




 1     and in particular 47 U.S.C. § 227 (b)(1)(A).
 2           42.    As a result of Defendant’s knowing and/or willful violations of 47
 3     U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 4     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 5     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6           43.    Plaintiff and the Class members are also entitled to and seek injunctive
 7     relief prohibiting such conduct in the future.
 8                               THIRD CAUSE OF ACTION
 9            Negligent Violations of the Telephone Consumer Protection Act
10                                     47 U.S.C. §227(c)
11                                On Behalf of the DNC Class
12           44.    Plaintiff repeats and incorporates by reference into this cause of action
13     the allegations set forth above at Paragraphs 1-43.
14           45.    The foregoing acts and omissions of Defendant constitute numerous
15     and multiple negligent violations of the TCPA, including but not limited to each
16     and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
17     47 U.S.C. § 227 (c)(5).
18           46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
19     Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
20     damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
21           47.    Plaintiff and the DNC Class members are also entitled to and seek
22     injunctive relief prohibiting such conduct in the future.
23                               FOURTH CAUSE OF ACTION
24      Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                             Act
26                                   47 U.S.C. §227 et seq.
27                                On Behalf of the DNC Class
28           48.    Plaintiff repeats and incorporates by reference into this cause of action


                                   CLASS ACTION COMPLAINT
                                                - 10 -
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 11 of 12 Page ID #:11




 1     the allegations set forth above at Paragraphs 1-47.
 2           49.      The foregoing acts and omissions of Defendant constitute numerous
 3     and multiple knowing and/or willful violations of the TCPA, including but not
 4     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 5     in particular 47 U.S.C. § 227 (c)(5).
 6           50.      As a result of Defendant’s knowing and/or willful violations of 47
 7     U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 8     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9     § 227(c)(5).
10           51.      Plaintiff and the DNC Class members are also entitled to and seek
11     injunctive relief prohibiting such conduct in the future.
12                                   PRAYER FOR RELIEF
13     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
14                                FIRST CAUSE OF ACTION
15            Negligent Violations of the Telephone Consumer Protection Act
16                                      47 U.S.C. §227(b)
17                 • As a result of Defendant’s negligent violations of 47 U.S.C.
18                    §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
19                    request $500 in statutory damages, for each and every violation,
20                    pursuant to 47 U.S.C. 227(b)(3)(B).
21                 • Any and all other relief that the Court deems just and proper.
22                              SECOND CAUSE OF ACTION
23      Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                              Act
25                                      47 U.S.C. §227(b)
26                 • As a result of Defendant’s willful and/or knowing violations of 47
27                    U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
28                    entitled to and request treble damages, as provided by statute, up to


                                    CLASS ACTION COMPLAINT
                                                - 11 -
     Case 2:20-cv-00652-DMG-MAA Document 1 Filed 01/22/20 Page 12 of 12 Page ID #:12




 1                  $1,500, for each and every violation, pursuant to 47 U.S.C.
 2                  §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 3                 • Any and all other relief that the Court deems just and proper.
 4                               THIRD CAUSE OF ACTION
 5            Negligent Violations of the Telephone Consumer Protection Act
 6                                      47 U.S.C. §227(c)
 7                 • As a result of Defendant’s negligent violations of 47 U.S.C.
 8                  §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 9                  request $500 in statutory damages, for each and every violation,
10                  pursuant to 47 U.S.C. 227(c)(5).
11                 • Any and all other relief that the Court deems just and proper.
12                             FOURTH CAUSE OF ACTION
13      Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                              Act
15                                      47 U.S.C. §227(c)
16                 • As a result of Defendant’s willful and/or knowing violations of 47
17                  U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
18                  to and request treble damages, as provided by statute, up to $1,500,
19                  for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
20                 • Any and all other relief that the Court deems just and proper.
21           52.    Pursuant to the Seventh Amendment to the Constitution of the United
22     States of America, Plaintiff is entitled to, and demands, a trial by jury.
23
             Respectfully Submitted this 21st Day of January, 2020.
24
                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                       By: /s/ Todd M. Friedman
                                             Todd M. Friedman
27
                                             Law Offices of Todd M. Friedman
28                                           Attorney for Plaintiff


                                   CLASS ACTION COMPLAINT
                                                - 12 -
